Motion for leave to dispense with printing granted insofar as to dispense with the printing in the record on appeal of all exhibits, except Exhibits 4, 7, F, G and H. Six photocopies of each exhibit shall be filed with this court on or before September 5, 1962. The appeal is to be perfected for argument or submission at the September 1962 Term of this court. Exhibits 4, 7, F, G and H shall be handed up on the argument or submission of the appeal at the request of either party. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.